DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26JAN2021 have been fully considered but are moot in view of the new grounds of rejection presented above.  Specifically in view of the amendments the examiner has provide the Shiga reference used in the rejections below to address the currently pending amended claims. 
Applicant’s arguments, filed 26JAN2021, with respect to Rejections of Claims 1-4 based upon 35 USC § 112(b) have been fully considered and are persuasive.  The Rejections of Claims 1-4 have been withdrawn. 
Furthermore, a new 35 USC 112(a) rejection has been presented in view of the newly amended claims.
Claim Rejections - 35 USC § 112
Claims 5 & 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 5, Ln 3, the limitation “an obround” lacks support in the specification.  Examiner notes that while it is clear from the Specification and Drawings Claim 1, obround has a very specific definition (A plane shape consisting of two semicircles connected by parallel lines tangent to their endpoints; a feature or component with an obround shape) which is not supported by the original specification’s mere recitation of “racetrack like” and the corresponding drawings which are not drawn to scale in such detail to depict and support the explicit definition of two semi-circles connected by parallel lines tangent to their endpoint.  As such, the Examiner concludes that the applicant did not have possession of the claim limitation “obround” at the time of filing. 
Regarding Claim 6, Ln 3, the limitation “an obround” lacks support in the specification.  Examiner notes that while it is clear from the Specification and Drawings that the pump and cavity are oblong as claimed in Claim 1, obround has a very specific definition (A plane shape consisting of two semicircles connected by parallel lines tangent to their endpoints; a feature or component with an obround shape) which is not supported by the original specification’s mere recitation of “racetrack like” and the corresponding drawings which are not drawn to scale to depict two semi-circles connected by parallel lines tangent to their endpoint.  As such, the Examiner concludes that the applicant didn’t have possession of the claim limitation “obround” at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Ln 22-23, the limitation “is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends” is being indefinite for failing to particularly point out and distinctly claim where the direction opposing the lengthwise direction lies.
Regarding Claim 2, Ln 23-25, the limitation “is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends” is being indefinite for failing to particularly point out and distinctly claim where the direction opposing the lengthwise direction lies.
Claims 3-6 are rejected as dependent on claims 1 and 2.
For the purpose of advancing prosecution, Examiner has interpreted the limitation “a gap…is set smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends“ to mean the “a gap’ recited is smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends in a width direction of the cross section, consistent with the disclosure (Specification, Page 5, Ln 12-13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga, et alia (US 2007/0234776), hereinafter Shiga. 
Regarding Claim 1, Shiga discloses a burring method (Para [0013], Ln 2; as illustrated in at least Fig 1A) on a metal plate (10) (Para [0028], Ln 4; as illustrated in at least Fig 1A), comprising the steps of: 
arranging a first surface of the metal plate (10) on a surface of a die (2) (Para [0044], Ln 1-3; as illustrated in at least Fig 3A), the die having a cavity portion forming a vertical inner circumferential surface relative to a planar face of the die (as illustrated in at least Fig 3A), and the cavity portion's horizontal cross-section inner circumference parallel to the planar face being a flat shape (as illustrated in at least Fig 3A); and 
pressing a burring punch (4) from a second surface of the metal plate toward the cavity portion (Para [0048], Ln 2-5; as illustrated in at least Fig 3C), the second surface of the metal plate being opposite the first surface of the metal plate (as illustrated in at least Fig 3C), and the burring punch having a vertical outer circumferential surface relative to the planar face of the die (as illustrated in at least Fig 3C). 
Shiga does not explicitly disclose 
the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, 
the burring punch having an oblong horizontal cross-section of length greater than width, or 
the punch has a flat cross-section parallel to the planar face. 
However Shiga discloses the cross section of the burring hole 2a may be formed, for example, in a square, rectangular, oval, or any other shape according to a desired shape of the boss (11).  This requires that both the punch and die cavity used to form the burring hole also be square, rectangular, oval, or any other shape according to a desired shape of the boss, a rectangle and oval being two shapes both having an oblong horizontal cross-section of length greater than width.  Examiner notes the rectangular or oval shape of the cross section would also necessitate vertical flat sides, to be consistent with the disclosed arrangement of the lower die (2), and therefore the punch would have a flat cross-section parallel to the planar face. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shiga to include 
the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, 
the burring punch having an oblong horizontal cross-section of length greater than width, 
the punch has a flat cross-section parallel to the planar face. 
Shiga does not explicitly state wherein in a state in which the burring punch is pressed toward the cavity portion of the die with the metal plate therebetween, a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same is set smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends. 
However Shiga discloses the thickness of the boss (11) formed by the burring method has a range between 75% and 100% of the thickness of the metal plate (Para [0049], Ln 2-4), and thus the gap between the punch and cavity must also have a range large enough to accommodate the metal formed therebetween. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same is set smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends, in order to accommodate the requirements of the final product.  The size of the range would be result of routine engineering and experimentation and would depends upon the desired end product dimensions and therefore would be obvious to a skilled Artisan at the time of filing. 
Regarding Claim 2, Shiga discloses a burring method (Para [0013], Ln 2; as illustrated in at least Fig 1A) on a metal plate (10) (Para [0028], Ln 4; as illustrated in at least Fig 1A), comprising the steps of: 
arranging a first surface of the metal plate (10) in which a preliminary flat hole (10h) has been formed in advance on a surface of a die (2) (Para [0044], Ln 1-3; as illustrated in at least Fig 3A), the die having a cavity portion forming a vertical inner circumferential surface relative to a planar face of the die (as illustrated in at least Fig 3A), and the cavity portion's horizontal cross-section inner circumference parallel to the planar face being a flat shape (as illustrated in at least Fig 3A); and 
pressing a burring punch (4) through the preliminary flat hole (10h) from a second surface of the metal plate toward the cavity portion (Para [0048], Ln 2-5; as illustrated in at least Fig 3C), the second surface of the metal plate being opposite the first surface of the metal plate (as illustrated in at least Fig 3C), and the burring punch having a vertical outer circumferential surface relative to the planar face of the die (as illustrated in at least Fig 3C). 
Shiga does not explicitly disclose 
the preliminary flat hole having an oblong horizontal cross-section of length greater than width, 
the burring punch having an oblong horizontal cross-section of length greater than width, 
the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, or 
the punch has a flat cross-section parallel to the planar face. 
However Shiga discloses the cross section of the burring hole 2a may be formed, for example, in a square, rectangular, oval, or any other shape according to a desired shape of the boss (11).  This requires that the preliminary flat hole, as well as the punch and die cavity used to form the burring hole, also be square, rectangular, oval, or any other shape according to a desired shape of the boss, a rectangle and oval being two shapes both having an oblong horizontal cross-section of length greater than width.  Examiner notes the rectangular or oval shape of the cross section would also necessitate vertical flat sides, to be consistent with the disclosed arrangement of the lower die (2), and therefore the punch would have a flat cross-section parallel to the planar face. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shiga to include 
the preliminary flat hole having an oblong horizontal cross-section of length greater than width, 
the burring punch having an oblong horizontal cross-section of length greater than width, 
the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, or 
the punch has a flat cross-section parallel to the planar face. 
Shiga does not explicitly state wherein in a state in which the burring punch is pressed toward the cavity portion of the die with the metal plate therebetween, a gap between the vertical outer circumferential surface of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same, is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends. 
However Shiga discloses the thickness of the boss (11) formed by the burring method has a range between 75% and 100% of the thickness of the metal plate (Para [0049], Ln 2-4), and thus the gap between the punch and cavity must also have a range large enough to accommodate the metal formed therebetween.  The size of the range would be result of routine engineering and experimentation and would depends upon the desired end product dimensions and therefore would be obvious to one of ordinary skill at the time of filing. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shiga to include a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same is set smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends, in order to accommodate the requirements of the final product. 
For the purpose of advancing prosecution, Examiner has interpreted the limitation “a gap… is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends“ to mean the “a gap’ recited is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends in a width direction of the cross section of the punch, consistent with the disclosure (Specification, Page 6, Ln 9-11). 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga, in view of Schey (US 4,373,369), hereinafter Schey. 
Regarding Claim 3, The modified Shiga is described in the rejection of claims 1 and 2 above; however Shiga is silent to the metal plate is a header plate for a heat exchanger.  
Schey teaches a burring method on the metal plate, wherein the metal plate (Col 1, Ln 66) is a header plate (14) & (15) (Col 2, Ln 60) for a heat exchanger (Col 2, Ln 55-56; as illustrated in at least Fig 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiga’s method to make a header plate for a heat exchanger using metal burring as taught by Schey. 
Regarding Claim 4, Shiga discloses all elements of the claimed invention, as stated above.  Shiga is silent to the metal plate is a header plate for a heat exchanger.  
Schey teaches a burring method on the metal plate, wherein the metal plate (Col 1, Ln 66) is a header plate (14) & (15) (Col 2, Ln 60) for a heat exchanger (Col 2, Ln 55-56; as illustrated in at least Fig 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiga’s method to make a header plate for a heat exchanger using metal burring as taught by Schey. 
Regarding Claim 5, the combination of Shiga and Schey teaches all elements of the claimed invention, as stated above.  Shiga is silent to wherein each of the oblong horizontal cross-sections of length greater than width is an obround. 
Schey teaches the burring method on the metal plate according to Claim 3, wherein each of the oblong horizontal cross-sections of length greater than width is an obround (25) (as illustrated in at least Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the burring method on the metal plate, as disclosed by Shiga, with the burring method on the metal plate, as taught by Schey, to produce each of the oblong horizontal cross-sections of length greater than width as an obround, in order to conform to shape of the tubes of the heat exchanger. 
Regarding Claim 6, the combination of Shiga and Schey teaches all elements of the claimed invention, as stated above.  Shiga is silent to wherein each of the oblong horizontal cross-sections of length greater than width is an obround. 
Schey teaches the burring method on the metal plate according to Claim 4, wherein each of the oblong horizontal cross-sections of length greater than width is an obround (25) (as illustrated in at least Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the burring method on the metal plate, as disclosed by Shiga, with the burring method on the metal plate, as taught by Schey, to produce each of the oblong horizontal cross-sections of length greater than width as an obround, in order to conform to shape of the tubes of the heat exchanger. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Baker (US 1,332,592), hereinafter Baker.  Baker teaches a method of forming continuous bands.
Thackray (US 1,528,587), hereinafter Thackray.  Thackray teaches a method for flanging metal. 
Hothersall (US 1,800,531), hereinafter Hothersall.  Hothersall teaches a method for producing one piece drawn containers. 
Tinnerman (US 2,246,022), hereinafter Tinnerman.  Tinnerman teaches a method of making fastening devices. 
Beishline et alia (US 2,383,584), hereinafter Beishline.  Beishline teaches a method of flanging bimetallic plates. 
Payne (US 3,129,744), hereinafter Payne.  Payne teaches a sheet metal stamping die. 
Price (US 3,365,926), hereinafter Price. Price teaches a punch press. 
Haddon, et alia (US 3,682,122), hereinafter Haddon. Haddon teaches a method and apparatus for forming heat exchanger fin collars.  
McKee, et alia (US 3,693,568), hereinafter McKee. McKee teaches a method for forming heat exchanger fin collars. 
Kojima (US 4,170,890), hereinafter Kojima.  Kojima teaches a punch and die assembly for use in the production of heat exchanger fins. 
Schey (US 4,400,965), hereinafter Schey.  Schey teaches forming integral flanges in a sheet. 
Miyazawa, et alia (US 5,159,826), hereinafter Miyazawa.  Miyazawa teaches a die set for manufacturing fins of heat exchangers and a manufacturing device using the same. 
Oishi, et alia (US 2006/0107721), hereinafter Oishi.  Oishi teaches a punch for forming sheet metal and apparatus for punching sheet metal having the punch. 
Yamamoto (JPH01104421), hereinafter Yamamoto.  Yamamoto teaches a burring method. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725